Citation Nr: 0932878	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; C. R.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to 
April 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The medical evidence of record shows that the appellant's low 
back disorder is not related to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1113, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated case of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

Prior to the final adjudication of the instant case, the RO's 
letters, dated in June 2004 and December 2007, advised the 
appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); Dingess/Hartman, 19 Vet. App. at 486; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
The appellant's claim was readjudicated in the May 2009 
Supplemental Statement of the Case.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records, his identified VA treatment 
records, and the documents associated with the appellant's 
application for Social Security disability benefits.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant was 
provided a VA examination to determine the presence of a low 
back disorder and, if present, the severity and etiology 
thereof.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
Historically, the appellant served on active duty from 
November 1979 to April 1981.  Herein, the appellant is 
seeking service connection for a low back disorder.

A review of the appellant's service treatment records 
revealed that the appellant complained of pain in both his 
cervical and lumbosacral spine on December 2, 1979, after he 
slipped and fell, striking the back of his head.  It was 
preliminarily noted that the appellant walked with a 
difficult gait; that his head tilted to the right; and that 
he reported mild dizziness.  Radiological examination 
demonstrated no fractures.  The appellant exhibited marked 
muscle guarding, but no focal tenderness and was able to move 
well.  Based on these findings, the appellant was referred 
for orthopedic evaluation.  Upon physical examination on 
December 3, 1979, the examiner found diffuse trapezius and 
paraspinal muscle spasm; localized pain in his lumbosacral 
area without radiation; intact sensations without 
paresthesis; and that the appellant was not fully cooperating 
with toe-heel walking.  The diagnosis was torticollis, with 
paraspinal muscle spasm and a supratentorial component.

Over the next two days, the appellant continued exhibiting 
muscle guarding of his cervical spine, was prescribed a soft 
cervical collar, and refused to move his cervical spine.  The 
examiner found that the appellant made little effort to 
improve his condition.  A review of the remainder of the 
appellant's service treatment records revealed no complaints 
of or treatment for a low back disorder or symptoms relevant 
thereto.  

Significantly, in November 1980, the appellant underwent a 
medical examination pursuant to his persistent complaints of 
bilateral foot pain.  The diagnosis was loss of longitudinal 
arches of his feet with weight bearing.  The resulting report 
did not include complaints of or treatment for a low back 
disorder or symptoms relevant thereto, nor was any 
association indicated between the appellant's asserted low 
back disorder and his bilateral foot disorder.  In a December 
1980 narrative summary of the appellant's bilateral foot 
disorder, the appellant's complaints of diffuse pain were 
deemed to be poorly substantiated by the objective medical 
findings.  Despite attempts to remedy the appellant's 
situation, including orthotic management and the 
implementation of several orthotic devices, the appellant's 
reports of bilateral foot pain progressed over the course of 
his active duty service.  As a result of the appellant's 
bilateral foot disorder, he asserted that he could not stand 
for longer than 2 or 3 hours, could not run, and could only 
walk up to 2 miles before the pain became incapacitating.  
Given the appellant's stated limitations, his prognosis for 
continued military service was "nil."  As such, it was 
recommended that a Medical Evaluation Board be convened to 
assess the appellant's fitness for continued military duty.  

Two of the appellant's fellow service members submitted 
statements for the Medical Evaluation Board to consider.  
Sgt. B.M.H. submitted a statement wherein he opined that the 
appellant was incapable of performing some of his normal 
military functions and that the appellant would not be an 
asset to his section in any way.  Further, Sgt. H. opined 
that the appellant would not be an asset to the military due 
to his apathy toward his military job function.  Capt. K.C.G. 
opined that the appellant was limited in his ability to 
perform his duties due to his bilateral foot disorder; there 
was no mention of a low back disorder.  Capt. G. further 
stated that, after the appellant failed to obtain a discharge 
by claiming he had strong racial prejudices, the appellant's 
complaints concerning his feet increased.  Moreover, the 
appellant's attitude had deteriorated to the point where the 
appellant refused to do almost anything associated with his 
military specialty, basic soldiering tasks, and "the 
simplest tasks" that did even not involve his profile.  As a 
result, Capt. G. found the appellant to be "totally 
ineffective as a soldier and is now a liability rather than 
an asset" and, thus, the appellant was not qualified for 
further military duty.  Capt. G. went so far as to state that 
if the Medical Evaluation Board did not discharge the 
appellant for medical reasons, he would be obligated to 
discharge the appellant for a "defective attitude."  

On December 15, 1980, the Medical Evaluation Board found the 
appellant unfit for continued military service; he was 
discharged 4 months later in April 1981.  The appellant's DD 
214 indicates that the he was discharged due to a physical 
disability.

In August 1987, the appellant underwent a VA examination 
pursuant to complaints of bilateral foot pain.  At this time, 
the appellant asserted no complaints of low back pain or any 
symptoms associated therewith.

In April 2004, the appellant complained of foot pain that the 
appellant associated with a fall during his active duty 
service.  According to the appellant, due to this fall he 
began walking on his forefoot to relieve his back pain.  
Although the appellant reported a lot of physical activity 
during basic training and active duty service, he did not 
complain about his back because he "wanted to be a good 
soldier."

In May 2004, the appellant received treatment for pain in his 
neck and the back of his head, described as headaches, with 
an onset of approximately February 2004.  The appellant 
denied any associated symptoms including chest pain, 
shortness of breath, focal deficits, vision loss, hearing 
loss, or any other complaints.  The diagnosis was headaches, 
most likely due to tension.

During a May 2004 vocational assessment, the appellant was 
deemed to have physical limitations based in part on a 
diagnosis of "residuals of old back injury."  Neither an 
underlying examination nor the basis for the diagnosis was 
provided.  Moreover, the resulting report did not specify 
when this "old" back injury occurred and did not provide 
the circumstances giving rise thereto.

In June 2004, the appellant reported that his headaches had 
resolved.  He denied photophobia; nausea; vomiting; changes 
in vision or aura; or loss of balance or coordination.  The 
appellant had no further complaints.

In July 2004, the appellant was discharged from a 
rehabilitation program.  The appellant's discharge diagnoses 
were poly-substance dependence with physiological dependence; 
dysuria; hemorrhoids; HVP disease; gastroesophageal reflux 
disease; lactose intolerance; a history of helicobacter 
pylori; and keyloids.  

In August 2004, the appellant presented with complaints of 
lower back, upper back, and neck pain.  The appellant 
reported that he had been involved in a motor vehicle 
accident 4 days prior, wherein he was rear-ended.  He further 
stated that he felt fine at the time of the accident, but 
that his symptoms progressively worsened over the next 3 
days.  The appellant denied any loss of consciousness, 
hitting his head on the steering wheel, vision changes, or 
shooting pains.  The diagnosis was acute back injury 
secondary to a motor vehicle accident.

In December 2004, magnetic resonance imaging revealed an L3-4 
disc herniation with mild bilateral foraminal narrowing.  The 
appellant reported chronic low back pain with radiation to 
his left leg.

In an undated treatment report, the appellant presented with 
complaints of chronic low back pain.  The diagnosis was L3-4 
disc herniation with bilateral foraminal narrowing without 
any focal neurologic deficits.  As reported by the appellant, 
he fell during his active duty service and has since fallen 
on multiple occasions since then, exacerbating the injury.

Treatment reports dated after December 2004 demonstrate 
ongoing treatment for low back pain, radiculopathy, sciatica, 
and herniated discs at L3-4 and L4-5.

In March 2006, the appellant submitted a statement in support 
of his claim wherein he reiterated the inservice 
circumstances giving rise to his low back injury.  The 
appellant further stated that he did not complain about his 
back during his active duty service because he wanted to be a 
soldier and tried to "gut" it out as long as he could.  The 
appellant contended that, but for the "freak" accident that 
cut short his opportunity to serve, he would have continued 
on active duty service.  The appellant further asserted that 
the August 2004 car accident did not cause his current low 
back disorder, but did aggravate the low back disorder that 
resulted from his inservice fall.

A lay statement from a fellow service member, K.W., received 
in January 2006, asserted that he and the appellant were in 
basic training together.  K.W. further stated that he 
witnessed the appellant being ordered to retrieve something 
from his barracks and that the appellant fell and injured 
himself in the process.  After the appellant was treated at a 
hospital, K.W. stated that the appellant returned wearing a 
neck brace and had been given an unspecified prescription.  
From that point on, K.W. stated that the appellant did not 
stop complaining about back pain.  After advanced individual 
training was over, K.W. and the appellant were sent to 
different duty stations.  K.W. and the appellant did not see 
one another again until "years later."  At that time, the 
appellant reported to K.W. that his back was much worse.


In September 2007, the appellant testified during a Board 
hearing about the circumstances of his inservice fall.  The 
appellant further testified that he continuously experienced 
symptoms associated with a low back disorder on and after the 
date of the inservice injury.  The appellant reiterated his 
assertion that the August 2004 motor vehicle accident did not 
cause, but only aggravated, his low back disorder.  According 
to the appellant, he worked as a house painter from 1981 to 
sometime in 1996, at which time he began working at a nursing 
facility as a nursing assistant.  The appellant also 
testified that his application for Social Security disability 
benefits had been granted; the evidence underlying his 
application has since been associated with his claims file.  
A witness testified during the hearing that she met the 
appellant in 1981 and that the appellant expressed complaints 
about back pain as early as the later part 1981.  She also 
testified that the appellant told her he incurred a back 
injury during his active duty service.  She further testified 
that she would "some times" walk on the appellant's back to 
treat his symptoms.  At an unspecified date when their 
children were older, they would walk on the appellant's back 
to treat his symptoms.  Eventually, she testified, this 
treatment occurred almost daily.

In October 2008, the appellant underwent a VA examination to 
determine the presence of a low back disorder and, if 
present, the etiology and severity thereof.   After reviewing 
the appellant's account of the inservice injury and his 
current symptomatology, the diagnosis was herniated L3-5 and 
L4-5.  With respect to the etiology of the appellant's 
current low back disorder, the examiner opined that a 
relationship to his remote inservice injury would be purely 
speculative.

The first post-service evidence of record demonstrating 
treatment for a low back disorder is dated in August 2004, 
more than 23 years after the appellant's discharge from 
active duty service.  This extensive period without 
complaints or treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  During the pendency of this appeal, however, the 
appellant stated that he has experienced symptoms relevant to 
a low back disorder since his discharge from active duty 
service.  "Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology."  Savage v. Gober, 
10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  
Accordingly, the Board must consider the lay evidence 
submitted by the appellant regarding his symptoms since his 
discharge from active duty service.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (emphasis added).

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) stated that lay evidence is competent and 
sufficient in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  

Once lay evidence has been determined to be competent, the 
Board must also determine whether such evidence is credible.  
See Layno, 6 Vet. App. at 469.  In weighing the credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).


The appellant's service treatment records demonstrate that he 
slipped and fell on December 2, 1979, and that he received 
treatment for low back pain and paraspinal muscle spasm on 
that day and the next.  On December 4 and 5, 1979, treatment 
was limited to the appellant's cervical spine; no mention was 
made of a low back disorder or symptoms thereof.  After 
December 5, 1979, the appellant continued on active duty 
service for 16 months before being discharged.  During this 
16-month period, the appellant's service treatment records 
are silent as to complaints of or treatment for a low back 
disorder.  As such the appellant's service treatment records 
do not demonstrate ongoing treatment for a chronic low back 
disorder.  38 C.F.R. § 3.303(b).  

The appellant has stated that, despite the fact that he did 
not complain about or receive treatment for a low back 
disorder after the December 2, 1979 fall, he experienced 
symptoms for the remaining 16 months of his active duty 
service.  The appellant's justification for this was that he 
wanted to remain on active duty service and decided to endure 
the pain as long as he was able.  These contentions, however, 
do not harmonize with either Sgt. H.'s or Capt. G.'s 
statement.  Each of these statements evidences the 
appellant's disinterest in continued military service and 
that the appellant inflated the symptoms of his bilateral 
foot disorder to effectuate a discharge from active duty 
service.  Neither Sgt. H. nor Capt. G. referred to the 
appellant's low back disorder or complaints of low back pain 
at the time of the appellant's discharge.  This is 
significant given K.W.'s recent statement received in 
conjunction with the appellant's claim, wherein he asserted 
that the appellant consistently complained of low back pain 
after the December 2, 1979 fall.  

Further, the Medical Evaluation Board's report is negative 
for a low back disorder or symptoms thereof.  As such, the 
evidence of record is not supportive of a finding that the 
appellant experienced a chronic, inservice low back disorder.  
Consequently, a showing of continuity after discharge is 
required to support the claim.  Id.

As noted above, the first post-service evidence of record 
demonstrating treatment for a low back disorder is dated in 
August 2004, more than 23 years after the appellant's 
discharge from active duty service.  This treatment occurred 
only after the appellant was involved in a motor vehicle 
accident.  The appellant has submitted statements and 
testified at a Board hearing that the August 2004 motor 
vehicle accident did not cause his current low back disorder, 
but aggravated his inservice injury.  However, at the time of 
the August 2004 treatment, the appellant reported that the 
onset of his low back pain was the motor vehicle accident, 
not the inservice injury.  Regardless of the irreconcilable 
nature of these statements, the Board assigns greater 
probative value to the contemporaneous August 2004 treatment 
report than the history as reported by the appellant.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Further, the 
appellant has not submitted nor has VA obtained a competent 
medical opinion linking the appellant's current low back 
disorder to the inservice injury or generally to his active 
duty service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Based on the above, the Board finds the appellant's 
assertions that he has experienced symptoms relevant to a low 
back disorder since being discharged from active duty service 
are out weighed by the absence of contemporaneous treatment 
reports and the negative etiological opinion.  Buchanan v. 
Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

In making this determination, the Board found that the 
witness's testimony during the September 2007 hearing lacked 
the specificity necessary to be probative in this matter.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992)(finding 
that evidence favorable to the appellant's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service is insufficient to 
establish service connection.).  She testified that the 
appellant complained of back problems as early as "1981" 
and that she "sometimes" would assist the appellant in 
alleviating his symptoms, but did not provide a more exact 
frequency.  She also testified that as their children got 
older, they would assist the appellant, but did not provide a 
timeframe as to when this occurred.  As such, her testimony 
did not adequately demonstrate that the appellant has 
experienced symptoms since his discharge, especially given 
the temporal proximity of the Medical Evaluation Board's 
examination report, which was silent with respect to a low 
back disorder or symptoms relevant thereto.

To the extent that the appellant asserts that his current low 
back disorder is related to his active duty service, the 
Board finds that as a layman, his statements are not 
competent medical evidence on the etiology of a disorder.  
Espiritu, 2 Vet. App. at 494.  The evidence of record does 
not demonstrate that the appellant possess the ability, 
knowledge, or experience to provide competent etiological 
opinions.  Jandreau, 492 F.3d at 1377; Espiritu, 2 Vet. App. 
at 494.   Consequently, lay assertions of medical etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995). 

Thus, in the absence of competent medical evidence that the 
appellant's low back disorder is related to his active duty 
service, the preponderance of the evidence is against the 
appellant's claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


